Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendments
           In the reply filed 3/08/2022, Applicant has amended Claims 1 and 16, cancelled Claims 4-15, and added new Claims 26-28.  
Claims 19 is pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-3, 16-18, and 26-28 are under consideration. 


Withdrawn 35 USC § 103 
The prior rejection of Claims 1-3, and 17-18 under 35 U.S.C. 103 as being unpatentable over Mills et al., (US2009/0176696, filed 4/18/2007) is withdrawn in light of Applicant’s amendment of Claim 1 to claim that that the two TLR agonists are PAM2CSK4 and ODNM362, which is a Mills does not teach.

The prior rejection of Claim 16 under 35 U.S.C. 103 as being unpatentable over Mills et al., (US2009/0176696, filed 4/18/2007), in view of Yamazaki et al. (PLoS, 2011, 4:1-10) and Mudde et al., (US2015/0196636, filed 7/02/2013), as applied to claim 1, in further view of Shirota et al., (J Imm, 2000, 164:5575-5582) is withdrawn in light of Applicant’s amendment of Claim 1.


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 17-18, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al., (US2009/0176696, filed 4/18/2007, prior art of record), in view of Yamazaki et al. (PLoS, 2011, 4:1-10, prior art of record) and Mudde et al., (US2015/0196636, filed 7/02/2013, prior art of record)

Mills teaches a method for attenuating type I hypersensitivity (alias Th2-mediated immune responses) in a subject (Abstract). 
In regard to the subject of claims 1 and 26, Mills makes obvious that the subject is susceptible to allergen induced asthma ([0004, 0053-0054, 0056, 0062] see claim 5 of Mills).
In regard to the composition of claims 1 and 26, Mills suggests the subject is administered a composition comprising a combination of TLR agonists which have a specificity for TLR2 or TLR9 [0068, 0071, 0075, 0094], see claim 9 of Mills). Note in regard to claim 26, since the claim recites a “composition comprising TLR agonists…consisting of…”, the composition reasonable encompasses other non-TLR agonists such as a tracheal cytotoxin (TCT), which Mills teaches is not a TLR agonist but a modulator of TLR signaling [0080-0084].
However, Mills is silent to a preferred embodiment of a method for attenuating type I hypersensitivity in a subject comprising administration of composition comprising a combination of TLR2 and TLR9 agonists.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to practice said method to attenuate a type I hypersensitivity in a subject because each of the individual elements of the instant claims are independently presented by Mills as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in immunotherapy in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of filing of the invention.  Each of the elements (TLR2 agonists, TLR9 agonists, delivery methods and formulations) are taught by Mills and further they are taught in various combinations and are shown to be used in a method for attenuating a type I hypersensitivity in a subject. In addition, MPEP 2144.06 indicates that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  It would have been therefore predictably obvious to use a combination of these elements in said method. 
However, in regard to the TLR2 agonist of claims 1 and 26, although Mills teaches the TLR2 agonist is a triacylated lipopeptide (CysSerLys) of PAM3CSK4, they are silent with respect to the diacylated lipopeptide of PAM2CSK4.
	With respect to claims 1 and 26, Yamazaki teaches method for activating regulatory T cells in a subject comprising administering PAM2CSK4 (Abstract, Introduction, see Fig. 3).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for attenuating type I hypersensitivity in a subject comprising administering a combination of TLR agonists including a TLR2 agonist as suggested by Mills and substitute PAM2CKS4 as the TLR2 agonist as taught by Yamazaki with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Yamazaki because PAM2CSK3 is a potent activator of TREGs (Abstract & Introduction) and explicitly suggests its use for allergies (p. 6, Discussion, 3rd para.), thereby making it advantageous for attenuating the type I hypersensitivity in the method of Mills.  Note that Mills teaches that the activation of Th1 type responses and TREGs by TLR agonists is part of the method to attenuate the Th2 responses ([0080, 0135], see Fig. 15).
However, although Mills teaches the TLR9 agonist is an oligodeoxynucleotide (ODN), the are silent with respect to the TLR9 agonist ODNM362.
	With respect to the TLR9 agonist claims 1 and 26, Mudde teaches a method for attenuating type I hypersensitivity such as allergic asthma in a subject by administering a TLR9 agonist ([0005-0013, 0036-0043, 0278, 0281-0283], see claims 1, 4, and 5 of Mudde), wherein theTLR9 agonist is the type C ODN of ODNM362 comprising SEQ ID NO:69 (5’-tcgtcgtcgttcgaacgacgttgat-3’) corresponding to SEQ ID NO: 2 of instant Application ([0047, 0265, 0364, 0433-0435, 0455, 0484-0486, 0491], see claim 12 of Mudde).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for attenuating type I hypersensitivity in a subject comprising administering a combination of TLR agonists including a TLR9 agonist as suggested by Mills and substitute ODNM362 as the TLR9 agonists as taught by Mudde with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as disclosed by Mudde because type C ODNs such as ODN362 is an activator of Th1 type responses against allergies ([0066, 0490], see Table I), thereby making it advantageous for attenuating the imbalance of Th2 type responses (i.e., type I hypersensitivity) in the taught method of Mills (see 0036-0040 of Mudde). As stated supra, Mills teaches that the activation of Th1 type responses (including TREGs) by TLR agonists is part of the method to attenuate the Th2 responses ([0080, 0135], see Fig. 15).
In regard to claim 2 and 28, Mills makes obvious that the subject has been exposed to an allergen and has allergic asthma such as a subject presenting with “allergic bronchial asthma” [0053].
In regard to claims 3, 17, 18 and 27, Mills makes obvious that the allergen is administered in combination with the TLR agonists ([0166], see Example 5).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/08/2022 are acknowledged.
First, Applicant argues against substituting the TLR2/1 agonist of PAM3CKS4 as taught by Mills with the TLR2/6 agonist of PAM2CSK4 as taught by Yamazaki. Specifically, Applicant argues that there would be no reasonable expectation of success in making such a substitution because it was known that various TLR2 agonists trigger different immune response. To support this assertion, Applicant cites the review of Oliveira-Nacimento et al., 2012 (Exhibit B) and the InvivoGen product data sheet for PAM3CKS4 (Exhibit A) to demonstrate that the immunological outcome is dependent on the TLR2/TLR1 or TLR2/TLR6 receptor dimer. 
Second, Applicant argues that the claimed method is not obvious because of unexpected results in regard to synergistic attenuation of type I hypersensitivity as measure by suppression of IgE levels. Specifically, Applicant argues that Figure 1 of the specification demonstrates that the combination of OVA-ODNM362/PAM2CSK4 had more than additive affect on suppressing IgE levels than either OVA-ODNM362 or OVA-PAM2CSK4 alone.
Applicant's arguments have been fully considered but they are not persuasive.
	In regard to Applicant’s first arguments against substituting the TLR2/1 agonist of PAM3CKS4 with the TLR2/6 agonist of PAM2CSK4, a 35 U.S.C. § 103(a) based test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In instant case, although the preferred embodiments of Mills use PAM3CSK4, they are clearly directed to TLR2 agonists in general and by no means discourage the use of a TLR2/TLR6 agonist. As acknowledged by Applicant’s Exhibit B, among the TLR2 dimers known to function in immune cells, there are only two species, which are TLR2/TLR1 and TLR2/TLR6 dimers. Thus, among the genus of TLR2 agonists to choose, one would have immediately envisioned either TLR2/TLR1 or TLR2/TLR6 as obvious choices. Furthermore, Yamazaki teaches methods for activating regulatory T cells in a subject comprising administering PAM2CSK4 (Abstract, Introduction, see Fig. 3), and teaches that PAM2CSK3 is a potent activator of TREGs (Abstract & Introduction) and explicitly suggests its use for allergies (p. 6, Discussion, 3rd para.), thereby making it an obvious choice of TLR2 ligands for attenuating the type I hypersensitivity in the method of Mills.  Note that Mills teaches that the activation of Th1 type responses and TREGs by TLR agonists is part of the method to attenuate the Th2 responses ([0080, 0135], see Fig. 15).
In regard to review of Oliveira-Nacimento et al., 2012 (Exhibit B) and the InvivoGen product data sheet for PAM3CKS4 (Exhibit A), as a first matter, if Applicant wishes the Examiner to consider art for the record, the proper form of filing the relevant subject matter is by way of IDS. Secondly, although Oliveira-Nacimento generally teaches that immune response outcomes are dependent of the TLR2 dimer (TLR2/TLR1 or TLR2/TLR6), she also teaches that much is conserved in the two pathways such as in Fig. 1, where all of the downstream signaling components are the same with both TLR2/TLR1 and TLR2/TLR6 dimers. Thus, these two subspecies of TLR2 ligands share a common nexus with respect to their signaling within immune cells. Notably, the prior art of Yamazaki makes note of the triacylated PAM3CSK4 as also capable of suppressing hyperreactivity by maintaining TREG function, but not as reliably as the diacylated PAM2CSK4 (p. 6, Discussion, 7th para. of Yamazaki). Thus, it would have been predictably obvious to substitute PAM3CKS4 for PAM2CSK4 when practicing the method of Mills. In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.). Therefore, one of ordinary skill in the art could have pursued the known potential option of treating type I hypersensitivity with PAM2CSK4 with a reasonable expectation of success.   This reasonable expectation of success is supported by:  (1) the reference of Mills et al. contained a detailed enabling methodology with a TLR2 agonist (i.e., PAM3CSK4) that could have easily been applied to other TLR2 agonists (i.e., PAM2CSK4), (2) Yamazaki provides a suggestion to apply the TLR2 agonist PAM2CSK4 in a method to treat hypersensitivity, and (3) the success of Yamazaki in using PAM2CSK4 in increase TREG function suggested modification of the method of Mills to include other TLR2 agonists (to wit, PAM2CSK4) would have been successful.  Applicant is reminded that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. 
	 
In response to Applicant’s second arguments that the claimed method is not obvious because of unexpected results in regard to attenuating type I hypersensitivity as measure by suppression of IgE levels, firstly, the purported unexpected results presented by the Applicant were studies performed with the specific composition of “PUL-042” (see [00181] of instant specification). Importantly, in order to complete the art of record, Applicant’s prior patent of Dickey et al., US 10,286,065, patented 5/14/2019 evidences that PUL-042 is a formulation 16 micromolar PAM2CSK4 and 4 micromolar ODNM362 in an aerosol form and is administered to the subject via inhalation (Example 1, col 20 of the patent). Furthermore, the composition used in Figure 1 of instant application was administered by inhalation (“Aerosol Challenge”) in combination with the allergen. Specifically, when just “O/P alone” is administered (Group 5 of Fig. 1), there is no statistical difference in OVA IgE levels compared to the positive control “OVA alone” (Group 6 of Fig. 1). Thus, the concurrent administration of the allergen appears to be required for any significant suppression of allergen specific IgE levels
Secondly, although there is a statistical analysis of Figure 1 for the comparison of Group 4 (OVA-O/P) and Group 6 (OVA), there is no statistical analysis among the Groups, 4, 6, 7, and 8. Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Attorney statements regarding unexpected results are not evidence without a supporting declaration. MPEP § 2145 states that a showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness).
	Finally, it is not clear that a synergistic effect when combining PAM2CKS4 and ODNM362 is unexpected. Specifically, Applicant’s specification admits that it was well known in the prior art that combining an ODN TLR9 ligand and PAM2CSK4 “resulted in a strong synergistic effect” (see p.15, 1st para. of instant specification), and cites the inventor’s prior work of Duggan et al., (2011), see IDS filed 5/24/2019. Although this synergy is directed to innate immune responses, and not type I hypersensitivity, as stated supra, Mills teaches that the activation of Th1 type responses by TLR agonists is part of the method to attenuate the Th2 responses. Thus, the alleged synergy observed by Application for treating type I hypersensitivity essentially amounts to an affirmation that the claimed subject matter functions as it was intended to function. This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mills et al., (US2009/0176696, filed 4/18/2007, prior art of record), in view of Yamazaki et al. (PLoS, 2011, 4:1-10) and Mudde et al., (US2015/0196636, filed 7/02/2013, prior art of record), as applied to claim 1, in further view of Shirota et al., (J Imm, 2000, 164:5575-5582, prior art of record)

As discussed previously, Mills et al. suggest a method for attenuating type I hypersensitivity in a subject comprising administering a combination of the TLR2 agonist PAM2CSK4 and the TLR9 agonist of ODNM362.
However, Mills is silent with respect to the molar ratio of TLR2 agonist PAM2CSK4 to TLR9 agonist ODNM362.
Nevertheless, in regard to claim 16, Yamazaki teaches 10 nmol of the TLR2 agonist PAM2CSK4 is administered to the subject (p. 6, Fig. 3, legend).
Furthermore, in regard to claim 16, Mudde teaches between 0.001 to 2 mg of the TLR9 agonists is administered to the subject [0136]. Since the molecular weight of ODNM362 is about 7,664 g/mol, a middle dose in the range of Mudde of about 0.02 mg would be about 2.5 nmol. 	
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for attenuating type I hypersensitivity in a subject comprising administering a combination of TLR agonists including the TLR2 agonsit of PAM2CSK4 and the TLR9 agonist of ODNM362 as suggested by Mills et al. and to choose a dose of said TLR2/TLR9 agonists at a 4:1 molar ratio with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by the known doses used for each of the components individually. In other words, Yamazaki teaches a TLR2 dose of about 10 nmol, and Mudde teaches a TLR9 dose of about 2.5 nmol (i.e., about 20 micrograms), thereby making obvious a 4:1 molar ratio. Although Mudde gives a range of doses in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, similar doses starting at about 10 micrograms of a TLR9 CpG-ODN agonist were known in the prior art for treating type I hypersensitivity in asthma (p. 5577, and Fig. 3 , black boxes of Shirato). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (MPEP 2144.05 II).  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 3/08/2022 are acknowledged.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633